ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2017-02-02_JUD_01_PO_04_EN.txt. 67




               DISSENTING OPINION OF JUDGE ROBINSON



   1. I do not agree with the decision of the majority in paragraph 134 of
the Judgment rejecting the ﬁrst basis advanced by Kenya for its ﬁrst pre-
liminary objection on the ground that the Memorandum of Understand-
ing (MOU) does not fall within the scope of the reservation to Kenya’s
optional clause declaration.
   2. I also do not agree with the decision of the majority in the same
paragraph rejecting the second basis advanced by Kenya for its ﬁrst pre-
liminary objection on the ground that Part XV of the United Nations
Convention on the Law of the Sea (UNCLOS) does not fall within the
scope of the reservation to Kenya’s optional clause declaration.
   3. However, in this opinion I focus on the rejection of the second basis
advanced by Kenya for its ﬁrst preliminary objection since, in my view, it
is more problematic because of the very serious implications it has for the
interpretation and application of the carefully elaborated provisions of
Part XV of UNCLOS.
   4. Just about the only ﬁnding that I agree with in this Judgment is the
majority’s rejection in paragraph 120 of Kenya’s argument that its reser-
vation “attaches special signiﬁcance to an agreement to a method of dis-
pute settlement that is lex specialis and lex posterior in relation to the
Parties’ optional clause declarations”. However, this ﬁnding has no con-
sequences for the outcome of this case.

  I also make it plain that had paragraph 145, subparagraph 2, been
worded diﬀerently I would have voted in favour of rejecting Kenya’s
unclean hands argument in its second preliminary objection.

   5. Under Article 36, paragraph 2, of the Court’s Statute, both Kenya
and Somalia accepted the Court’s jurisdiction subject to certain reserva-
tions. With regard to the reservation relevant to this case, Kenya accepted
the Court’s jurisdiction over all disputes other than: “Disputes in regard
to which the parties to the dispute have agreed or shall agree to have
recourse to some other method or methods of settlement.” 1

  6. The essence of Kenya’s argument for the second basis of its ﬁrst
preliminary objection is that its reservation excludes from the Court’s
jurisdiction disputes in relation to which the States parties agree to have
recourse to some other method of settlement; as both Kenya and Somalia
are States parties to UNCLOS, Part XV is applicable to them; under
     1   United Nations, Treaty Series (UNTS), Vol. 531, p. 114.

69

68                maritime delimitation (diss. op. robinson)

Article 287, paragraph 1, of UNCLOS — a provision within Part XV —
States parties may make a written declaration selecting one of four means
“for the settlement of disputes concerning the interpretation or applica-
tion of this Convention” 2; neither State has made such a declaration;
therefore, by virtue of Article 287, paragraph 3, they are “deemed to have
accepted arbitration in accordance with Annex VII” of UNCLOS. The
logic of this argument is that since it is beyond question that all four
means identiﬁed are methods of settlement for disputes, including the
maritime delimitation dispute between the two States, they fall within the
terms of the reservation as a method of settlement other than the Court,
thereby depriving the Court of jurisdiction. I ﬁnd this argument persua-
sive. The majority does not.


  7. The majority oﬀers a main and a subsidiary argument for rejecting
Kenya’s submission on this point. The main argument turns on the inter-
pretation of Article 282 of UNCLOS, which provides:

        “If the States Parties which are parties to a dispute concerning the
     interpretation or application of this Convention have agreed, through
     a general, regional or bilateral agreement or otherwise, that such dis-
     pute shall, at the request of any party to the dispute, be submitted to
     a procedure that entails a binding decision, that procedure shall apply
     in lieu of the procedures provided for in this Part, unless the parties
     to the dispute otherwise agree.”
   To exclude the application of Part XV of UNCLOS there must be,
according to this article, an agreement, general, regional, bilateral or
otherwise, between the States parties to submit the dispute to a procedure
that entails a binding decision. There is no such general, regional or bilat-
eral agreement between Kenya and Somalia. The question therefore is
whether the phrase “or otherwise” becomes applicable as between those
States. The relevant area of enquiry is whether there exists in the relation-
ship between the two States some arrangement which could be said to
reﬂect their agreement to a procedure entailing a binding settlement.
Absent such an arrangement reﬂecting an agreement, Article 282 does not
apply and the application of Part XV of UNCLOS is not excluded. It has
to be stressed that since the word “agree” in Article 282 also governs the
phrase “or otherwise”, the enquiry should result in something that,
although not a general, regional or bilateral agreement, nonetheless has
features that warrant it being considered an agreement.


   2 The four fora listed in Article 287 are the International Tribunal for the Law of the

Sea; the International Court of Justice; “an arbitral tribunal constituted in accordance with
Annex VII”; and “a special arbitral tribunal constituted in accordance with Annex VIII for
one or more of the categories of disputes speciﬁed therein”.

70

69                maritime delimitation (diss. op. robinson)

   8. It is generally accepted from a reading of the travaux préparatoires
that the phrase “or otherwise” in that article includes optional clause dec-
larations under Article 36, paragraph 2, of the Court’s Statute. Thus, The
United Nations Convention on the Law of the Sea, 1982: A Commentary
(Virginia Commentary) states:


         “Article 282 mentions that an agreement to submit a dispute to a
      speciﬁed procedure may be reached ‘otherwise’. The reference was
      meant to include, in particular, the acceptances of the jurisdiction
      of the International Court of Justice by declarations made under Art-
      icle 36, paragraph 2, of the Statute of that Court.” 3
   Signiﬁcantly, the phrase “in particular” in the Virginia Commentary
clariﬁes that instruments other than acceptances of the Court’s jurisdic-
tion may constitute an agreement that falls within the scope of Article 282
of UNCLOS.

 9. Other scholarly works reﬂect the same conclusion:
— P. Gautier states in relation to the phrase “or otherwise” that “[t]his
  option is generally understood as covering the declarations made by
  States under Article 36, paragraph 2, of the Statute of the ICJ . . .” 4.

— Y. Tanaka: “There appears to be little doubt that the optional clause
  under Article 36 (2) of the Statute of the ICJ is ‘a procedure that
  entails a binding decision’ set out in Article 282. It would seem to fol-
  low that between two States which have accepted the optional clause,
  the jurisdiction of the ICJ prevails over procedures under Part XV of
  [UNCLOS] by virtue of Article 28[2].” 5

— T. Treves, in commenting on Article 282 and optional clause declara-
  tions, states that “the consensual aspect — which seems to be the fun-
  damental requirement of Article 36, paragraph 2 — undoubtedly
  exists, so that it is reasonable to conclude that the parties have agreed
  ‘otherwise’” 6.



   3 Myron H. Nordquist (Editor-in-Chief), Shabtai Rosenne and Louis B. Sohn (Volume

Editors), United Nations Convention on the Law of the Sea, 1982: A Commentary, Vol. V,
Dordrecht, Boston, London, 1989, pp. 26-27, para. 282.3.
   4 Philippe Gautier, “The Settlement of Disputes”, The IMLI Manual on International

Maritime Law, Volume I: The Law of the Sea, First Edition, 2014, p. 539.
   5 Yoshifumi Tanaka, The International Law of the Sea (Cambridge University Press,

Second Edition, 2015), pp. 423-424. Cited in CR 2016/11, pp. 63-64, para. 33 (Sands).
   6 Tullio Treves, “Conﬂicts between the International Tribunal for the Law of the Sea and

the International Court of Justice”, New York University Journal of International Law and
Politics, Vol. 31, Issue 4 (Summer 1999), p. 812. Cited in CR 2016/11, p. 64, para. 34 (Sands).

71

70               maritime delimitation (diss. op. robinson)

— P. C. Rao: “The agreement referred to in Article 282 UN Convention
    on the Law of the Sea may be recorded ‘otherwise’, for example,
    through separate declarations, such as declarations made under Arti-
    cle 36 (2) ICJ Statute.” 7
— A. E. Boyle: “Thus, two States which have made declarations in simi-
    lar terms under Article 36 (2) of the ICJ Statute will remain subject to
    the compulsory jurisdiction of the ICJ even in the LOS Convention
    cases.” 8
   10. Particular care must be taken in examining the travaux prépara-
toires to ascertain exactly what they say about the term “or otherwise”
since the Court’s understanding of that term is substantially reliant on the
preparatory work to clarify its meaning. Quite obviously neither the Vir-
ginia Commentary nor any of the ﬁve scholarly citations above can rea-
sonably be read as meaning that any and every set of acceptances of the
Court’s jurisdiction by optional clause declarations with reservations con-
stitutes an agreement that falls within the scope of Article 282. For such
a reading would be tantamount to saying that reservations have no
impact on optional clause declarations, a conclusion that is clearly con-
trary to the Court’s jurisprudence 9.


   11. What the relevant passages relating to the travaux préparatoires as well
as the scholarly comments do tell us is that at a general level optional clause
declarations are included in the reference to “or otherwise” in Article 282,
that is, optional clause declarations may, like some other instruments, consti-
tute an agreement that falls within the scope of Article 282. However, whether
in light of a particular reservation to an optional clause declaration there is
nonetheless an agreement that falls within the scope of Article 282 is a ques-
tion that has to be answered on the basis of a case-by-case examination of the
impact of the reservation on the optional clause declaration.
   12. There is nothing in the Virginia Commentary or the scholarly com-
ments to suggest that their references to optional clause declarations were
meant to go beyond the substance of the text of Article 36, paragraph 2,
of the Court’s Statute to include reservations. Article 36, paragraph 2,
provides as follows:
       “The States parties to the present Statute may at any time declare
     that they recognize as compulsory ipso facto and without special

   7 P. C. Rao, “Law of the Sea, Settlement of Disputes”, Max Planck Encyclopaedia of

Public International Law, para. 11. Cited in CR 2016/11, p. 64, para. 35 (Sands).
   8 A. E. Boyle, “Problems of Compulsory Jurisdiction and the Settlement of Disputes

relating to Straddling Fish Stocks”, International Journal of Marine and Coastal Law,
Vol. 14, Issue 1 (1999), p. 7. Cited in CR 2016/11, p. 64, para. 37 (Sands).
   9 See for example Fisheries Jurisdiction (Spain v. Canada), Jurisdiction of the Court,

Judgment, I.C.J. Reports 1998, pp. 452-454, paras. 44 and 47 and Anglo-Iranian Oil Co.
(United Kingdom v. Iran), Preliminary Objection, Judgment, I.C.J. Reports 1952, p. 105.
See also paragraphs 13, 14 and 16 of the present opinion.

72

71               maritime delimitation (diss. op. robinson)

     agreement, in relation to any other State accepting the same
     obligation, the jurisdiction of the Court in all legal disputes concern-
     ing:
     (a) the interpretation of a treaty;
     (b) any question of international law;
     (c) the existence of any fact which, if established, would constitute a
          breach of an international obligation;
     (d) the nature or extent of the reparation to be made for the breach
          of an international obligation.”
   The language used in Article 282 of UNCLOS, “[i]f the States Parties
which are parties to a dispute . . . have agreed . . .” (emphasis added),
evidences the conditional nature of the provision. Whether the optional
clause declarations in this case are to be treated as constituting an agree-
ment between Kenya and Somalia must be determined by an examination
of the relevant optional clause declarations and reservation in light of the
Court’s jurisprudence.
   13. Optional clause declarations are neither contracts nor treaties. The
Court has explained that once a State has deposited a unilateral declara-
tion, a “consensual bond” is created with each State that has previously,
or proceeds subsequently, to do the same 10. The “compulsory” element of
an optional clause declaration ﬂows from this bond or mutuality of com-
mitment. The Court has previously stated, “[i]n fact, the declarations,
even though they are unilateral acts, establish a series of bilateral engage-
ments with other States accepting the same obligation of compulsory
jurisdiction . . .”. 11
   14. In Certain Norwegian Loans the Court held that in relation to
optional clause declarations “jurisdiction is conferred upon the
Court only to the extent to which the Declarations coincide in confer-
ring it” 12.
   15. What must therefore be ascertained is whether the optional clause
declarations of Kenya and Somalia, along with Kenya’s reservation, con-
stitute a “consensual bond”, a mutuality of commitment suﬃcient to be
considered an agreement between them that falls within the scope of Arti-
cle 282 of UNCLOS.
   16. The Court’s jurisprudence is replete with dicta on the interpreta-
tion of optional clause declarations and reservations. The Court held in a
case between the United Kingdom and Iran that in construing a declara-
tion, “[i]t must seek the interpretation which is in harmony with a natural

   10 Right of Passage over Indian Territory (Portugal v. India), Preliminary Objections,

Judgment, I.C.J. Reports 1957, p. 146.
   11 Military and Paramilitary Activities in and against Nicaragua (Nicaragua v. United

States of America), Jurisdiction and Admissibility, Judgment, I.C.J. Reports 1984, p. 418,
para. 60.
   12 Certain Norwegian Loans (France v. Norway), Judgment, I.C.J. Reports 1957, p. 23.

Cited in present Judgment, para. 115. See also Anglo-Iranian Oil Co. (United Kingdom v.
Iran), Preliminary Objection, Judgment, I.C.J. Reports 1952, p. 103.

73

72              maritime delimitation (diss. op. robinson)

and reasonable way of reading the text, having due regard to the inten-
tion of the Government of Iran at the time when it accepted the compul-
sory jurisdiction of the Court” 13. In Fisheries Jurisdiction, the Court held
that reservations “should be interpreted in a manner compatible with the
eﬀect sought by the reserving State” 14. In the same case, the Court rejected
an interpretation that “[ran] contrary to a clear text” 15. It also held that
“there is no reason to interpret [reservations] restrictively” 16.



   17. Kenya’s reservation excludes the jurisdiction of the Court in
“[d]isputes in regard to which the parties to the dispute have agreed or
shall agree to have recourse to some other method or methods of
settlement” 17. Given this lucid and unambiguous text, it would be wholly
unreasonable to conclude that the optional clause declarations between
Kenya and Somalia constitute an agreement that falls within the scope of
Article 282 when Part XV of UNCLOS sets out in Article 287 other
methods of settlement. Such a conclusion is plainly not compatible “with
the eﬀect sought by the reserving State” — Kenya. It ﬂies in the face of
the “natural and reasonable way of reading the text” 18 of the reservation,
which is an integral part of Kenya’s declaration. The consensual element
necessary for an agreement on the basis of the optional clause declarations
cannot take root in the environment disturbed by Kenya’s reservation.


   18. The majority’s main argument has two subsets. The ﬁrst relates to
the question of circularity in reasoning. The majority appears to accept
Somalia’s argument that Kenya’s approach to the interpretation of Arti-
cle 282 leads to circularity in reasoning, because, according to Somalia,
Kenya’s reservation to its optional clause declaration leads to Part XV of
UNCLOS, “which, in turn (by virtue of Article 282) could lead back to
the optional clause declaration, with the back and forth continuing indef-
initely” (Judgment, para. 113).

   19. In my view this argument is unmeritorious. Once Article 282 is
reached in the circle, the reasoning ends with the conclusion that the Arti-
cle does not apply, leaving undisturbed the application of Kenya’s reser-
vation. There is no circularity.


   13 Anglo-Iranian Oil Co. (United Kingdom v. Iran), Preliminary Objection, Judgment,

I.C.J. Reports 1952, p. 104.
   14 Fisheries Jurisdiction (Spain v. Canada), Jurisdiction of the Court, Judgment,

I.C.J. Reports 1998, p. 455, para. 52. Cited in present Judgment, para. 118.
   15 Ibid., p. 464, para. 76.
   16 Ibid., p. 453, para. 44.
   17 See supra note 1.
   18 See supra note 13.



74

73              maritime delimitation (diss. op. robinson)

   20. The second subset of the main argument of the majority is set out
in paragraph 129 of the Judgment. It makes the point that up to the time
the Third United Nations Conference on the Law of the Sea ended
in 1982,
     “more than half of the then-existing optional clause declarations con-
     tained a reservation with an eﬀect similar to that of Kenya’s reserva-
     tion . . . there is no indication in the travaux préparatoires of an
     intention to exclude from the scope of Article 282 the majority of
     optional clause declarations, i.e., those containing such reservations.
     It remains the case today that such reservations are found in more
     than half of the optional clause declarations in eﬀect.” (Judgment,
     para. 129.)
   21. This is a weak argument and it is the only substantial one advanced
in the Judgment to support the conclusion that the phrase “or otherwise”
was intended to cover optional clause declarations with the Kenyan-type
reservation.

   22. In 1973, at the start of the Law of the Sea negotiations, of the
46 optional clause declarations 26 (56.5 per cent) had reservations with an
eﬀect similar to that of Kenya’s (Kenyan-type reservations), a little more
than half of the optional clause declarations; in 1982 at the end of the
United Nations Conference on the Law of the Sea, of the 47 optional
clause declarations 26 (55.3 per cent) had Kenyan-type reservations, a
little more than half of the optional clause declarations. In the nine-year
period Kenyan-type reservations amounted to somewhere between
54.3 per cent (25 October 1979 — 31 July 1980) and 56.5 per cent
(26 November 1973 — 9 January 1974) of optional clause declarations 19.
It is on this slender and wholly unreliable basis that the majority mounts
its argument that the phrase “or otherwise” was intended to cover decla-
rations with Kenyan-type reservations.
   23. Although the majority’s numerical focus is deeply ﬂawed, one can-
not help but engage with that approach if only to observe that the major-
ity to which it clings is not a signiﬁcant one; the majority is not one that
reﬂects 70 per cent, 80 per cent, or 90 per cent of the optional clause dec-
larations in existence at the relevant time; it does not even reﬂect
60 per cent. It is somewhere between 54.3 per cent and 56.5 per cent,
barely a majority.
   But let us examine the soundness of the conclusion in paragraph 129.
What if the Kenyan-type reservations amounted to less than half of the
optional clause declarations, say 49 per cent? The mechanical approach
of the majority would seem to require that the travaux préparatoires be
construed as intending to exclude those reservations from the scope of

   19 I.C.J. Yearbook 1972-1973, No. 27, pp. 52-82; I.C.J. Yearbook 1973-1974, No. 28,

pp. 49-80; I.C.J. Yearbook 1979-1980, No. 34, pp. 51-84; and I.C.J Yearbook 1982-1983,
No. 37, pp. 56-89.

75

74             maritime delimitation (diss. op. robinson)

Article 282, with the result that the Court would lack jurisdiction. How-
ever, there is no rational basis for this distinction. The travaux prépara-
toires cannot properly be construed as not intending to exclude the
Court’s jurisdiction in relation to Kenyan-type reservations constituting
54.3 per cent to 56.5 per cent of the optional clause declarations while
intending to exclude the Court’s jurisdiction when those reservations con-
stitute 49 per cent of the optional clause declarations.

   24. The approach of the majority is untenable. Whether the travaux
préparatoires are to be understood as including or excluding reservations
to optional clause declarations does not depend on the number of
Kenyan-type reservations made between 1973 and 1982. It is an oversim-
pliﬁcation and an error to reduce the issue to one of numbers. What is
called for is not a quantitative assessment but a qualitative evaluation of
the impact of the reservation on the optional clause declarations and
thus, on whether there is an agreement that falls within the scope of Arti-
cle 282 of UNCLOS.
   The signal failure of this Judgment is its refusal to carry out such an
evaluation.
   25. The Kenyan-type reservation exists in a universe of reservations
made between 1973 and 1982. It should not be considered in isolation.
Since the majority has a majoritarian ﬁxation it would seem that the rea-
soning in paragraph 129 would also lead to the conclusion that the
travaux préparatoires should be construed as evidencing an intention to
exclude from the scope of Article 282 optional clause declarations with
reservations diﬀerent from that of Kenya, but which, unlike Kenya’s, do
not constitute the majority of the universe of declarations in the relevant
period. For example, of the many reservations to optional clause declara-
tions that existed in 1973, 21 States had reservations regarding disputes
relating to questions which fall exclusively within the domestic jurisdic-
tion of a State and nine States had reservations regarding disputes relat-
ing to hostilities, armed conﬂict and belligerent activities 20. These are
weighty reservations and I note that the former set of reservations consti-
tuted 45.7 per cent of the then-existing optional clause declarations — a
not insubstantial percentage. Again, the numerical criterion of the major-
ity cannot provide a rational basis for distinguishing between Kenyan-type
reservations and the last mentioned reservations.
   26. It is not reasonable to conclude that the States parties intended the
phrase “or otherwise” to include optional clause declarations with such
weighty reservations, because they must be taken as knowing that reser-
vations do have an impact on optional clause declarations. It is more
reasonable to conclude that the intention was that the phrase “or other-
wise” included optional clause declarations that reﬂect the substance of
the text of Article 36, paragraph 2, without more, that is, without reserva-

  20 I.C.J. Yearbook 1972-1973, No. 27, pp. 52-82 and I.C.J. Yearbook 1973-1974,

No. 28, pp. 49-80.

76

75                 maritime delimitation (diss. op. robinson)

tions. I note that in 1982, there were 16 such optional clause declarations
in existence 21.
   27. It is as though the majority takes the position that the intention of
the States parties to UNCLOS should be ascertained on the basis that
they treated reservations as having no legal signiﬁcance. It is improbable
that this could have been their approach.
   28. In paragraph 128, the majority instances a situation in which a res-
ervation to an optional clause declaration “excluded disputes concerning
a particular subject” such as “disputes relating to maritime delimitation”.
The majority is, of course, correct in concluding that in such a situation
there would be no agreement to the Court’s jurisdiction and that the pro-
cedures under Part XV of Section 2 would apply. However, it is impor-
tant to appreciate why that conclusion is correct. It is not correct merely
because the language used is express and speciﬁc in identifying the
subject-matter of the reservation. Rather, it is correct because the eﬀect
of the reservation is to prevent the emergence of the “consensual bond” 22,
“consensual aspect” 23 or mutuality of commitment, the vital element of
optional clause declarations conferring jurisdiction on the Court. The
point is that irrespective of how the reservation is worded, the Court must
examine its impact on the optional clause declaration and in particular
must determine whether, in light of that impact, it can be maintained that
the States in question have consented to the jurisdiction of the Court. The
Court must carry out this examination even when, as in the case of the
example given, the language is speciﬁc and apparently crystal clear.

  29. According to the Court’s jurisprudence, a reservation is an integral
part of an optional clause declaration and, as previously noted 24, the
Court has pronounced on how reservations are to be interpreted. It is
only after interpreting Kenya’s reservation that a conclusion could be
arrived at as to whether its optional clause declaration, inclusive of its
reservation, in conjunction with the optional clause declaration of
Somalia, constitute an agreement within the scope of Article 282 of
UNCLOS.
  30. In my view, as stated earlier 25, the scope of the phrase “or other-
wise” is conﬁned to optional clause declarations that reﬂect the substance
of the text of Article 36, paragraph 2, of the Court’s Statute. Therefore, if
two States have optional clause declarations that are, in substance, con-
ﬁned to the provisions of paragraph 2, those optional clause declarations
constitute an agreement that falls within the scope of Article 282 and it is
entirely reasonable to understand the travaux préparatoires to refer to
such optional clause declarations. But it is wrong to understand the refer-

     21 I.C.J. Yearbook 1982-1983, No. 37, pp. 56-89.
     22 Supra note 10.
     23 Supra note 6.
     24 Paragraphs 13, 14 and 16 of the present opinion.
     25 Paragraph 12 of the present opinion.



77

76                  maritime delimitation (diss. op. robinson)

ences in the travaux préparatoires to cover optional clause declarations
with reservations when there is not a scintilla of evidence to indicate that
the drafters of UNCLOS had given any thought whatsoever to those res-
ervations.
   31. In this regard, I ﬁnd inarguable the point made in the oral proceed-
ings that optional clause declarations only prevail over Part XV of
UNCLOS when they are made “in the same terms” 26. Clearly this conclu-
sion, which calls for substantive rather than literal similarity, excludes
optional clause declarations to which one party has attached a
Kenyan-type reservation. It is signiﬁcant that in none of the passages of
the ﬁve authors cited earlier 27 is there any mention of a reservation to an
optional clause declaration. I ﬁnd persuasive the explanation for that
omission oﬀered in oral argument: there was no need to elaborate because
it was obvious to the authors that Article 282 would not apply to an
optional clause declaration with the Kenyan-type reservation 28.


  32. The subsidiary argument advanced by the majority for rejecting
Kenya’s position is set out in paragraph 132 of the Judgment, where it is
held that
             “A ﬁnding that the Court has jurisdiction gives eﬀect to the intent
          reﬂected in Kenya’s declaration, by ensuring that this dispute is sub-
          ject to a method of dispute settlement. By contrast, because an agreed
          procedure within the scope of Article 282 takes precedence over the
          procedures set out in Section 2 of Part XV, there is no certainty that
          this intention would be fulﬁlled were this Court to decline jurisdiction
          (see also Article 286 of UNCLOS).”
   33. The Court has also cited the Permanent Court of International Jus-
tice’s (PCIJ) Judgment in Factory at Chorzów in which that Court held
that
          “the Court, when it has to deﬁne its jurisdiction in relation to that of
          another tribunal cannot allow its own competency to give way unless
          confronted with a clause which it considers suﬃciently clear to pre-
          vent the possibility of a negative conﬂict of jurisdiction involving the
          danger of a denial of justice” 29.
  34. The Court has to be careful that it does not employ reasoning that
defeats one of the main goals of the UNCLOS States parties in construct-
ing the dispute settlement system in Part XV. The States parties did not
wish to give any particular prominence to the International Court of Jus-

     26
      CR 2016/10, Kenya (Boyle), p. 56, para. 8.
     27
      Paragraph 9 of the present opinion.
   28 CR 2016/12, Kenya (Boyle), p. 28, para. 5.
   29 Factory at Chorzów, Jurisdiction, Judgment No. 8, 1927, P.C.I.J., Series A, No. 9,

p. 30 (Claim for Indemnity).

78

77              maritime delimitation (diss. op. robinson)

tice in the dispute settlement system. In fact, a proposal by Switzerland
and the Netherlands to place the ICJ at the head of the list of fora in
Article 287 “did not ﬁnd suﬃcient support . . . and was withdrawn” 30.
The UNCLOS States parties did not wish the ICJ to be the only dispute
settlement mechanism nor did they wish it to be the default mechanism.
Hence, Article 287 of UNCLOS sets out a menu of options, including the
ICJ, and the default mechanism is arbitration under an Annex VII Tribu-
nal set up pursuant to Part XV of UNCLOS.
   35. It is of course correct as a statement of law that an agreed proce-
dure within the scope of Article 282 prevails over the procedures of
Part XV of UNCLOS. But that does not necessarily mean that, should
the Court decline jurisdiction, an Annex VII Tribunal would not ﬁnd that
it has jurisdiction. The Tribunal’s decision will depend on whether it ﬁnds
that in the circumstances of this case there is an agreed procedure that
falls within the scope of Article 282. It will only decline jurisdiction if it
ﬁnds that there is such a procedure. In my submission, it is most probable
that, by reason of the unambiguous wording of Kenya’s reservation and
the existence of alternative fora in Article 287 of UNCLOS, an Annex VII
Tribunal would ﬁnd that it has jurisdiction. In any event, the Court
should not indulge in speculation. The Court’s function is to determine
whether on the basis of the law and facts the Annex VII Tribunal or the
Court itself has jurisdiction. Speculation that the Tribunal will not accept
jurisdiction is not a suﬃcient reason for the Court to conclude that it has
jurisdiction; neither is it a suﬃcient reason for the Court to determine
that the Annex VII Tribunal does not have jurisdiction. It is simply not a
proper consideration.
   36. Paragraph 132 of the Judgment may be viewed by some as merely
a self-serving ﬁnding favouring the jurisdiction of the Court. The Court’s
Judgment has, in eﬀect, turned Article 287, paragraph 3, of UNCLOS on
its head by treating the ICJ as the default mechanism, when that provi-
sion assigns that role to the Annex VII Tribunal.

   37. In the circumstances of this case the dictum of the PCIJ set out in
paragraph 33 of this opinion is inapplicable since the provisions of
Part XV, in particular Article 287, are suﬃciently clear “to prevent the
possibility of a negative conﬂict of jurisdiction involving the danger of a
denial of justice”. As we have seen, Kenya and Somalia will, by virtue of
Article 287, paragraph 3, have access to arbitration under Annex VII.
Thus, there is no possibility of a “denial of justice” on the basis that,
should the Court ﬁnd that it has no jurisdiction, the two States would be
left without a dispute settlement mechanism.
   38. In conclusion, the analysis in this opinion shows that, by reason of
Kenya’s reservation, the optional clause declarations of the Parties do not

   30 Doc. SD/1 (1978, mimeo.) (Netherlands and Switzerland). Reproduced in Vol. XII,

Platzöder, p. 234. Cited in Virginia Commentary, supra note 3, p. 44, para. 287.6.


79

78                   maritime delimitation (diss. op. robinson)

constitute an agreed procedure under Article 282 of UNCLOS; Kenya’s
purposeful reservation becomes applicable with the result that, within the
meaning of Certain Norwegian Loans 31, there is no coincidence between
the optional clause declarations of Kenya and Somalia in conferring
jurisdiction on the Court; Article 282 does not provide a basis for the
Court’s jurisdiction; in terms of Kenya’s reservation, the procedures set
out in Article 287 constitute methods of settlement other than the Court;
since neither Kenya nor Somalia has selected a procedure under Arti-
cle 287, paragraph 1, by virtue of Article 287, paragraph 3, they are
deemed to accept Annex VII arbitration as a method of settlement.



  39. In light of the foregoing, I would have ruled in favour of Kenya’s
submission that the reservation it made to its optional clause declaration
under Article 36, paragraph 2, of the Court’s Statute excludes the Court’s
jurisdiction in this case.

                                               (Signed) Patrick Robinson.




     31   See supra note 12.

80

